Exhibit 10.1

Execution Version

THE PURCHASE AGREEMENT (AS DEFINED BELOW) CONTAINS TERMS GOVERNING THE RIGHTS OF
THE ISSUER OF THIS NOTE AND THE HOLDERS OF THIS NOTE. THE ISSUER OF THIS NOTE
SHALL FURNISH A COPY OF THESE PROVISIONS TO THE HOLDERS HEREOF WITHOUT CHARGE
UPON WRITTEN REQUEST.

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY COMPARABLE STATE SECURITIES LAW. EXCEPT AS EXPRESSLY PROVIDED HEREIN,
NEITHER THIS NOTE NOR ANY PORTION HEREOF OR INTEREST HEREIN MAY BE SOLD,
ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF UNLESS THE SAME IS
REGISTERED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR UNLESS AN
EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.

SENIOR UNSECURED PROMISSORY NOTE

 

July 1, 2019    $130,000,000

NORTHERN OIL AND GAS, INC., a DELAWARE CORPORATION (the “Issuer”), hereby
promises to pay to the holders listed on Annex A hereto (together with any
permitted assigns hereunder, the “Holders”), the aggregate principal amount of
$130,000,000 together with interest thereon calculated from the date hereof in
accordance with the provisions of this promissory note (this “Note”).

This Note was issued pursuant to that certain Purchase and Sale Agreement, dated
as of July 1, 2019 (as amended, restated, amended and restated, supplemented,
replaced or otherwise modified from time to time, the “Purchase Agreement”), by
and among Ven Bakken LLC, as seller (the “Seller”) and the Issuer, as purchaser,
and this Note is the Purchaser Note referred to in the Purchase Agreement.
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in Section 5 or, if not so defined therein, the meanings
ascribed to such terms in the Purchase Agreement.

1.    Payment of Interest. Interest shall accrue daily on the outstanding
principal balance of this Note commencing on the date hereof, and shall continue
accruing until repayment of all amounts due hereunder, at the rate of 6.00% per
annum and, subject to the provisions of Section 2(f), payable to each of the
Holders pro rata in accordance with its Holder Percentage on each April 1,
July 1, October 1 and January 1 (each such due date, an “Interest Payment
Date”), commencing on October 1, 2019, on the unpaid principal amount of this
Note (each such amount due, an “Interest Payment”). Any accrued interest not
previously paid shall be paid in full at such time as all remaining unpaid
principal on this Note is paid in accordance with this Note. Interest will be
computed on the basis of a 360-day year of twelve (12) 30-day months. Under no
circumstances shall the rate of interest chargeable under this Note be in excess
of the maximum amount permitted by Applicable Laws of the State of New York. If
for any reason any such excess interest is charged and paid, then the excess
amount shall be promptly refunded by the Holders to the Issuer.



--------------------------------------------------------------------------------

2.    Payment of Principal on Note; Reductions and Increases in Principal on
Note.

(a)    Scheduled Payment. Subject to the provisions of Section 2(f) and the
immediately following sentence, the Issuer shall pay fifty percent (50%) of the
original principal amount of this Note measured as of July 1, 2019 (before
giving effect to any reductions or increases in the principal amount of this
Note occurring after July 1, 2019 pursuant to Section 2(j) below), together with
all accrued but unpaid interest thereon, on or before January 1, 2021 (the
“First Scheduled Payment Date”), and the remaining unpaid principal amount of
this Note, together with all accrued but unpaid interest thereon, on or before
July 1, 2022 (the “Second Scheduled Payment Date” and together with the First
Scheduled Payment Date, the “Scheduled Payment Dates”) and such payment shall be
made to each Holder pro rata in accordance with its Holder Percentage. Any
optional or mandatory repayment made on the Note on or prior to January 1, 2021
shall reduce on a dollar-for-dollar basis the principal amount that must be paid
on or before the First Scheduled Payment Date.

(b)    Mandatory Prepayment Offer Upon a Change of Control. In the event the
Issuer has not elected to voluntarily prepay the Note in connection with a
Change of Control in accordance with Section 2(h) below, following the
occurrence of a Change of Control, the Issuer shall make an offer (a “Change of
Control Offer”) to each Holder to prepay all or any part of the Note at a price
(a “Change of Control Prepayment Price”) equal to 102.500% (expressed as a
percentage of principal amount), plus accrued and unpaid interest, if any,
thereon to, but excluding, the date of prepayment (a “Change of Control
Prepayment Date”), subject to the right of Holders to receive interest due on an
Interest Payment Date that is prior to the Change of Control Prepayment Date.
Such offer to prepay shall be made to each Holder pro rata in accordance with
its Holder Percentage.

Within thirty (30) days following a Change of Control, the Issuer shall mail a
notice of the Change of Control Offer (a “Change of Control Prepayment Notice”)
to each Holder in accordance with the terms and conditions set forth in
Section 12(b). The Change of Control Prepayment Notice shall identify the Note,
describing the transaction or transactions that constitute the Change of Control
and stating:

(i)    that the Change of Control Offer is being made pursuant to this
Section 2(b) and that all tenders not validly withdrawn pursuant to the Change
of Control Offer will be accepted for prepayment; and

(ii)    (a) the Change of Control Prepayment Price, (b) the Change of Control
Prepayment Date, which shall be no earlier than thirty (30) days but no later
than sixty (60) days from the date such notice is mailed and (c) the date and
time that the Change of Control Offer will expire.

A Change of Control Offer may be made in advance of a Change of Control, and
conditioned upon the occurrence of such Change of Control, if a definitive
agreement is in place for such Change of Control at the time of making the
Change of Control Offer, in which case the Change of Control Prepayment Notice
shall describe the conditions to which such prepayment is subject.

 

2



--------------------------------------------------------------------------------

(c)    Optional Prepayment.

(i)    At any time prior to January 1, 2021, the Issuer may, on any one or more
occasions, prepay all or any portion of the unpaid principal amount of this
Note, upon a prepayment notice given by the Issuer to the Holders as provided in
Section 2(d) hereof (a “Prepayment Notice”), at a prepayment price (a
“Prepayment Price”) equal to:

(A)    100% of the principal amount of the Note prepaid, plus

(B)    the Applicable Premium for the Note; provided, however, no Applicable
Premium shall be applicable to any repayments made in the period beginning on
and including the fifth (5th) Business Day prior to the 91st day preceding the
First Scheduled Payment Date and running through and including the First
Scheduled Payment Date (but only to the extent such repayments are made to
satisfy in whole or in part the repayment requirement set forth in Section 2(a)
in respect of the First Scheduled Payment Date),

plus accrued and unpaid interest, if any, to, but excluding, the applicable
prepayment date (a “Prepayment Date”), subject to the rights of the Holders to
receive interest due on an Interest Payment Date that is prior to the applicable
Prepayment Date.

(ii)    On or after January 1, 2021, the Issuer may on any one or more occasions
prepay all or any part of this Note, upon a Prepayment Notice given by the
Issuer to the Holders as provided in Section 2(d) hereof, at the Prepayment
Prices (expressed as percentages of principal amount) set forth below, plus
accrued and unpaid interest, if any, on the portion of the principal so prepaid,
to, but excluding, the applicable date of prepayment, if prepaid during the
periods indicated below, subject to the rights of Holders on the Prepayment Date
to receive interest due on an Interest Payment Date that is prior to the
applicable Prepayment Date:

 

On or after

   Percentage  

January 1, 2021

     104.500 % 

July 1, 2021

     103.000 % 

January 1, 2022

     101.500 % 

July 1, 2022

     100.000 % 

; provided, however, the Prepayment Price (expressed as a percentage of the
principal amount) shall be 100.000% in respect of any repayments made in the
period beginning on and including the fifth (5th) Business Day prior to the 91st
day preceding the Second Scheduled Payment Date and running through and
including the Second Scheduled Payment Date (but only to the extent such
repayments are made to satisfy in whole or in part the repayment requirement set
forth in Section 2(a) in respect of the Second Scheduled Payment Date).

Unless the Issuer defaults in the payment of the Prepayment Price, interest will
cease to accrue on this Note or portions thereof called for prepayment on the
applicable Prepayment Date. For purposes herein, any Prepayment Price payable
under this Section 2(c)(ii) in excess of the principal amount and accrued and
unpaid interest prepaid shall be referred to herein as the “Prepayment Premium”.

 

3



--------------------------------------------------------------------------------

(iii)    Any prepayment pursuant to this Section 2(c) shall be made pursuant to
the provisions of Sections 2(d) through 2(g) hereof.

(iv)    Any prepayment pursuant to this Section 2(c) may, at the Issuer’s
discretion, be subject to one or more conditions precedent, including the
completion of any related equity offering or any other corporate transaction or
event.

(d)    Prepayment Notice. At least three (3) Business Days but not more than 60
days before a Prepayment Date, the Issuer will provide a Prepayment Notice to
each Holder whose Note is to be prepaid, in accordance with the terms and
conditions set forth in Section 12(b).

The Prepayment Notice shall identify the Note and shall state:

(i)    the Prepayment Date;

(ii)    the Applicable Premium or the Prepayment Price, as applicable and if any
(in each case, if then determined and otherwise the method of determination);

(iii)    if the Note is being prepaid in part, the portion of the principal
amount to be prepaid;

(iv)    the paragraph and or section of this Note pursuant to which the Note
called for prepayment is being prepaid; and

(v)    if such prepayment is subject to the satisfaction of one or more
conditions precedent, the related notice shall describe each such condition, and
if applicable, shall state that, in the Issuer’s discretion, the Prepayment Date
may be delayed until such time as any or all such conditions shall be satisfied
or waived (provided that in no event shall such Prepayment Date be delayed to a
date later than sixty (60) days after the date on which such Prepayment Notice
was sent), or such prepayment may not occur and such Prepayment Notice may be
rescinded in the event that any or all such conditions shall not have been
satisfied or waived by the date of prepayment, or by the Prepayment Date as so
delayed.

(e)    Effect of Prepayment Notice. Once a Prepayment Notice is sent in
accordance with Section 2(d), the Note called for prepayment shall become
irrevocably due and payable (subject to the provisions of Section 2(d) hereof)
on the Prepayment Date at the Prepayment Price.

(f)    Time of Payment. If any payment on this Note becomes due on a Saturday,
Sunday or other day on which commercial banks in New York City are authorized or
required by law to remain closed, then such payment shall be made on the next
Business Day, as defined in Section 13 hereof, and no additional interest will
accrue solely as a result of such delay in payment.

 

4



--------------------------------------------------------------------------------

(g)    Application of Payments. Payments under this Note shall be applied
(i) first, to the payment of accrued and unpaid interest hereunder until all
such interest is paid, (ii) second, to the payment of the Applicable Premium (if
any), the Prepayment Premium (if any) or the Change of Control Prepayment Price
above the principal amount being repaid (if any) and (iii) third, to the
repayment of the unpaid principal amount of this Note in the direct order of
maturity.

(h)    Prepayment upon a Change of Control. Notwithstanding anything to the
contrary contained herein (including, without limitation Section 2(c) above),

(i)    At any time prior to January 1, 2021, the Issuer may, on any one or more
occasions, in connection with a Change of Control, prepay all or any portion of
the unpaid principal amount of this Note to each Holder, on or promptly
following the date of such Change of Control, upon a Prepayment Notice given by
the Issuer to the Holders as provided in Section 2(d) hereof, at a Prepayment
Price equal to:

(A)    100% of the principal amount of the Note prepaid, plus

(B)    the Applicable Premium for the Note,

plus accrued and unpaid interest, if any, to, but excluding, the applicable
Prepayment Date, subject to the rights of the Holders to receive interest due on
an Interest Payment Date that is on or prior to the applicable Prepayment Date.

(ii)    On or after January 1, 2021, the Issuer may on any one or more
occasions, in connection with a Change of Control, prepay all or any part of
this Note, upon a Prepayment Notice given by the Issuer to the Holders as
provided in Section 2(d) hereof, at the lesser of (a) the Prepayment Price
(expressed as a percentage of principal amount) of 102.500%; and (b) the
applicable Prepayment Price (corresponding to the Prepayment Date) set forth in
Section 2(c)(ii); in each case plus accrued and unpaid interest, if any, on the
portion of the principal so prepaid, to, but excluding, the applicable
Prepayment Date, subject to the rights of Holders on the Prepayment Date to
receive interest due on an Interest Payment Date that is prior to the applicable
Prepayment Date. Unless the Issuer defaults in the payment of the Prepayment
Price, interest will cease to accrue on this Note or portions thereof called for
prepayment on the applicable Prepayment Date.

(iii)    If the Issuer wishes to exercise its right to prepay this Note in
accordance with Sections 2(h)(i) or 2(h)(ii) above, the Issuer must deliver
irrevocable notice of its intent to exercise such right within seven (7) days
following the date of the consummation of such Change of Control.

(i)    Applicable Premium Upon Acceleration. Upon any acceleration of the Note
pursuant to Section 4(b)(i) (whether automatic or optional acceleration)
following an Event of Default or otherwise, the Issuer shall make an additional
payment to the Holders in an aggregate amount equal to the Applicable Premium or
Prepayment Premium, as applicable, calculated as if the Issuer had made an
optional prepayment of the entire unpaid principal amount of this Note as of the
date of such acceleration; provided that any Interest Payments made in respect
of the Note for any portion of the period from the date of acceleration through
the date of such repayment shall be excluded in the calculation of the
Applicable Premium or Prepayment Premium, as applicable.

 

5



--------------------------------------------------------------------------------

(j)    Mandatory Reduction and Mandatory Increase in Principal Amount. The
principal amount outstanding under this Note together with any accrued but
unpaid interest thereon shall be automatically reduced and set-off in accordance
with the provisions of Sections 3.2, 4.4(d)(iii), 4.4(k), 5.3(b), 8.6(c),
10.4(b) and 12.4(h) of the Purchase Agreement, as applicable, without further
action of the Holders or the Issuer. The principal amount outstanding under this
Note shall be automatically increased in accordance with the provisions of
Sections Sections 3.1(a)(iii), 4.4(d)(iii), 4.4(k), 5.3(b), and 8.6(c) of the
Purchase Agreement, as applicable, without further action of the Holders or the
Issuer and, on the next scheduled Interest Payment Date, any accrued but unpaid
interest thereon (assuming for such purpose that such increased principal amount
had been outstanding since July 1, 2019) shall be paid.

(k)    Limit on Increase in Principal Amount. Notwithstanding anything to the
contrary in this Note or the Purchase Agreement, in no event shall the aggregate
principal amount under this Note be increased to an amount greater than
$150,000,000.

3.    Representations and Warranties. The Issuer hereby represents and warrants
to the Holders that as of the date hereof:

(a)    Organization; Powers. The Issuer is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, has all
requisite power and authority, and has all material governmental licenses,
authorizations, consents and approvals necessary, to own its assets and to carry
on its business as now conducted, and is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required,
except where failure to have such power, authority, licenses, authorizations,
consents, approvals and qualifications could not reasonably be expected to have
a Material Adverse Effect.

(b)    Authority; Enforceability. The transactions contemplated by this Note are
within the Issuer’s corporate powers and have been duly authorized by all
necessary corporate and, if required, shareholder action (including, without
limitation, any action required to be taken by any class of directors of the
Issuer or any other Person, whether interested or disinterested, in order to
ensure the due authorization of such transactions). This Note has been duly
executed and delivered by the Issuer and constitutes a legal, valid and binding
obligation of the Issuer enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

(c)    Approvals; No Conflicts. The transactions contemplated by this Note
(i) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of this Note or the consummation of the transactions contemplated
hereby, except (1) such as have been obtained or made and are in full force and
effect, (2) those third party approvals or consents which, if not made or
obtained, would not cause a Default hereunder or could not reasonably be
expected to have a Material Adverse Effect and (3)

 

6



--------------------------------------------------------------------------------

the filing of any required documents with the SEC, (ii) will not violate any
Applicable Law or regulation or the charter, by-laws or other organizational
documents of the Issuer or any order of any Governmental Authority (except, with
respect to Applicable Law or regulations, for such violations that would not
reasonably be expected to have a Material Adverse Effect), (iii) will not
violate or result in a default under any indenture, agreement or other
instrument evidencing or governing Material Debt binding upon the Issuer or its
properties, or give rise to a right thereunder to require any payment to be made
by the Issuer and (iv) will not result in the creation or imposition of any Lien
on any property of the Issuer.

(d)    No Material Adverse Effect. Except as expressly disclosed in the SEC
Documents filed with the SEC prior to the date of the Purchase Agreement (to the
extent the qualifying nature of such disclosure is readily apparent from the
content of such SEC Documents and excluding any information contained in any
part of any such report, schedule, form, statement or other document in any
section entitled “Risk Factors” or set forth in any “Forward Looking Statements”
disclaimer), since December 31, 2018, there has not been any Event that,
individually or in the aggregate, has had or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect (as such term
is defined in the Purchase Agreement).

(e)    Litigation. There are no actions, suits, investigations or proceedings by
or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Issuer, threatened in writing against or affecting the Issuer
or any of its Subsidiaries (a) not fully covered by insurance (except for normal
deductibles) as to which there is a reasonable possibility of an adverse
determination that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(b) that involve this Note or the transactions contemplated hereby.

(f)    Compliance with Laws and Agreements. Each of the Issuer and each of its
Subsidiaries is in compliance with all Governmental Requirements applicable to
it or its property and all agreements and other instruments binding upon it or
its property except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.

(g)    Taxes. Each of the Issuer and each of its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed by
it (taking into account all applicable extensions) and has paid or caused to be
paid all Taxes required to have been paid by it, except (i) Taxes that are being
contested in good faith by appropriate proceedings and for which the Issuer has
set aside on its books adequate reserves or (ii) to the extent that the failure
to do so would not reasonably be expected to result in a Material Adverse
Effect. The Issuer is treated as a corporation for U.S. federal income Tax
purpose.

(h)    Disclosure; No Material Misstatements. None of the reports, financial
statements, certificates or other written information furnished by or on behalf
of the Issuer of its Subsidiaries to any Holder pursuant to this Note or any
other document or instrument delivered by the Issuer to any Holder hereunder or
under such other document or instrument (as modified or supplemented by other
information so furnished or otherwise made publically available) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially

 

7



--------------------------------------------------------------------------------

misleading on the date when furnished; provided that with respect to financial
estimates, projected or forecasted financial information and other
forward-looking information, the Issuer represents and warrants only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation; it being understood that (a) such
projections and forecasts, as to future events, are not to be viewed as facts,
that actual results during the period(s) covered by any such projections or
forecasts may differ significantly from the projected or forecasted results and
that such differences may be material and that such projections and forecasts
are not a guarantee of financial performance (it being acknowledged and agreed
by the Holders that certain information furnished by the Issuer for purposes of
this representation and warranty may contain material non-public information
which shall be expressly subject to the confidentiality provision set forth in
Section 25 in all respects), and (b) no representation is made with respect to
information of a general economic or general industry nature.

(i)    Insurance. Each of the Issuer and each of its Subsidiaries has (i) all
insurance policies sufficient for the compliance by it with all material
Governmental Requirements and all material agreements and (ii) insurance
coverage in at least amounts and against such risk (including, without
limitation, public liability) that are usually insured against by companies
similarly situated and engaged in the same or a similar business for the assets
and operations of the Issuer.

(j)    Properties; Title.

(i)    Each of the Issuer and its Subsidiaries has good and defensible title to
its Oil and Gas Properties it purports to own as of the date hereof.

(ii)    All leases and agreements necessary for the conduct of the business of
the Issuer and its Subsidiaries are valid and subsisting, in full force and
effect, except to the extent any failure to be valid and subsisting and in full
force and effect could not reasonably be expected to have a Material Adverse
Effect, and there exists no default or event or circumstance which with the
giving of notice or the passage of time or both would give rise to a default
under any such lease or agreement, which could reasonably be expected to have a
Material Adverse Effect.

(iii)    The rights and properties presently owned, leased or licensed by the
Issuer and its Subsidiaries including, without limitation, all easements and
rights of way, include all rights and properties reasonably necessary to permit
the Issuer and its Subsidiaries to conduct their business, except to the extent
any failure to satisfy the foregoing could not reasonably be expected to have a
Material Adverse Effect.

(iv)    All of the properties of the Issuer and its Subsidiaries (other than the
Oil and Gas Properties, which are addressed in Section 3(k) below) which are
reasonably necessary for the operation of their businesses are in good working
condition and are maintained in accordance with prudent business standards,
except to the extent any failure to satisfy the foregoing could not reasonably
be expected to have a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

(v)    Each of the Issuer and its Subsidiaries owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Issuer and its Subsidiaries
does not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Issuer and its Subsidiaries
either own or have valid licenses or other rights to use all databases,
geological data, geophysical data, engineering data, seismic data, maps,
interpretations and other technical information used in their businesses as
presently conducted, subject to the limitations contained in the agreements
governing the use of the same, which limitations are customary for companies
engaged in the business of the exploration and production of Hydrocarbons, with
such exceptions as could not reasonably be expected to have a Material Adverse
Effect.

(k)    Maintenance of Properties. Except for such acts or failures to act as
could not be reasonably expected to have a Material Adverse Effect, the Oil and
Gas Properties (and properties unitized therewith) of the Issuer and its
Subsidiaries have been maintained, operated and developed in a good and
workmanlike manner and in conformity with all Governmental Requirements and in
conformity with the provisions of all leases, subleases or other contracts
comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties of the Issuer and its
Subsidiaries. Specifically in connection with the foregoing, except as could not
reasonably be expected to have a Material Adverse Effect, (a) no Oil and Gas
Property of the Issuer or any of its Subsidiaries is subject to having allowable
production reduced below the full and regular allowable production (including
the maximum permissible tolerance) because of any overproduction (whether or not
the same was permissible at the time) and (b) none of the wells comprising a
part of the Oil and Gas Properties (or properties unitized therewith) of the
Issuer or any of its Subsidiaries is deviated from the vertical more than the
maximum permitted by Governmental Requirements, and such wells are, in fact,
bottomed under and are producing from, and the well bores are wholly within,
such Oil and Gas Properties (or in the case of wells located on properties
unitized therewith, such unitized properties). All pipelines, wells, gas
processing plants, platforms and other material improvements, fixtures and
equipment owned in whole or in part by the Issuer or any of its Subsidiaries
that are necessary to conduct normal operations are being maintained in a state
adequate to conduct normal operations, and with respect to such of the foregoing
which are operated by the Issuer, in a manner consistent with the Issuer’s or
such Subsidiary’s past practices (other than those the failure of which to
maintain in accordance with this Section 3(k) could not reasonably be expected
to have a Material Adverse Effect).

(l)    Gas Imbalances; Prepayments. On a net basis there are no gas imbalances,
take or pay or other prepayments which would require the Issuer or any of its
Subsidiaries to deliver, in the aggregate, two percent (2%) or more of the
monthly production from Hydrocarbons produced from the Oil and Gas Properties of
the Issuer or any of its Subsidiaries at some future time without then or
thereafter receiving full payment therefor.

(m)    Marketing of Production. No material agreements exist which are not
cancelable on sixty (60) days’ notice or less without penalty or detriment for
the sale of production from the Issuer’s or any of its Subsidiaries’
Hydrocarbons (including, without limitation, calls on or other rights to
purchase, production, whether or not the same are currently being exercised)
that (a) pertain to the sale of production at a fixed price and (b) have a
maturity or expiry date of more than six (6) months.

 

9



--------------------------------------------------------------------------------

(n)    Solvency. Immediately after giving effect to the transactions
contemplated by this Note, (i) the Issuer is Solvent and (ii) the Issuer and its
Subsidiaries, taken as a whole, are Solvent.

4.    Defaults and Remedies.

(a)    Events of Default. An “Event of Default” shall occur under this Note if:

(i)    the Issuer shall fail to make any payment of unpaid principal or accrued
but unpaid interest under this Note when and as the same shall become due and
payable, whether upon the occurrence of the Scheduled Payment Date or otherwise,
and such failure to pay (other than in respect of principal) is not cured within
three (3) Business Days after the occurrence thereof (a “Payment Default”); or

(ii)    any of the representations and warranties set forth in Section 3 of this
Note shall be untrue or incorrect in any material respect as of the time made;
or

(iii)        the Issuer shall fail to observe or perform the covenants contained
in Section 8 or Section 14 of this Note and, in the case of Section 8, such
failure shall continue unremedied for a period of fifteen (15) days after an
executive officer of the Issuer becomes aware of such failure;

(iv)    an Insolvency Event shall occur in respect of the Issuer; or

(v)    any event or condition occurs that results in any Material Debt becoming
due prior to its scheduled maturity or that enables or permits (with or without
the giving of notice, the lapse of time or both) the holder or holders of any
Material Debt or any trustee or agent on its or their behalf to cause any
Material Debt to become due, or to require the Redemption thereof or any offer
to Redeem to be made in respect thereof, prior to its scheduled maturity or
require the Issuer or any Subsidiary to make an offer in respect thereof;
provided, however, that, any such event or condition described in this
Section 4(a)(v) shall constitute an Event of Default under this Note if and only
if fifteen (15) days have elapsed since the date an executive officer of the
Issuer has become aware thereof and either (x) such event or condition has not
been waived by the requisite holders of the applicable Material Debt or cured or
(y) the applicable Material Debt has not been repaid, refinanced or replaced, in
each case, during such fifteen (15) day period.

(b)    Remedies. Upon the occurrence of an Event of Default:

(i)    each Holder may declare all or any portion of its Holder Percentage of
the unpaid Obligations under this Note to be immediately due and payable;
provided, however, that if an Event of Default specified in Section 4(a)(iv)
above occurs, the entire unpaid principal, accrued but unpaid interest and
Obligations owing under this Note shall forthwith become and be immediately due
and payable without any notice, declaration or other act on the part of any
Holder; and

 

10



--------------------------------------------------------------------------------

(ii)    each Holder shall be entitled to exercise any other rights which such
Holder may have pursuant to Applicable Law.

Without limiting the generality of the foregoing, it is understood and agreed
that if, prior to July 1, 2022, the amounts outstanding under this Note are
accelerated or otherwise become due, in each case, in respect of any Event of
Default (including, but not limited to, upon the occurrence of a bankruptcy or
Insolvency Event (including the acceleration of claims by operation of law) (a
“Yield Maintenance Event”)), the Applicable Premium or Prepayment Premium,
respectively that would have applied if, at the time of such acceleration, the
Issuer had paid, refinanced, substituted or replaced any or all of the Note as
contemplated in Section 2(c) will also be due and payable as though a Yield
Maintenance Event had occurred (provided that any Interest Payments made in
respect of the Note for any portion of the period from the date of acceleration
through the date of such repayment shall be excluded in the calculation of the
Applicable Premium or Prepayment Premium, as applicable) and the Applicable
Premium or Prepayment Premium, as applicable, shall constitute part of the
Obligations, in view of the impracticability and extreme difficulty of
ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of the Holders’ lost profits as a result thereof. Any
Applicable Premium or Prepayment Premium, as applicable, payable above shall be
presumed to be the liquidated damages sustained by the Holders as the result of
payment or acceleration, as applicable, prior to July 1, 2022 and the Issuer
agrees that the Applicable Premium and Prepayment Premium are reasonable under
the circumstances currently existing.

THE ISSUER EXPRESSLY WAIVES (TO THE FULLEST EXTENT IT MAY LAWFULLY DO SO) THE
PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY
PROHIBIT THE COLLECTION OF THE FOREGOING APPLICABLE PREMIUM OR PREPAYMENT
PREMIUM IN CONNECTION WITH ANY SUCH ACCELERATION.

The Issuer expressly agrees (to the fullest extent that it may lawfully do so)
that: (1) the Applicable Premium and Prepayment Premium are reasonable and are
the product of an arm’s length transaction between sophisticated business
people, ably represented by counsel; (2) the Applicable Premium or Prepayment
Premium, as applicable, shall be payable notwithstanding the then prevailing
market rates at the time payment is made; (3) there has been a course of conduct
between the Holders and the Issuer giving specific consideration in this
transaction for such agreement to pay the Applicable Premium or Prepayment
Premium, as applicable; and (4) the Issuer shall be estopped hereafter from
claiming differently than as agreed to in this paragraph.

The Issuer expressly acknowledges that its agreement to pay the Applicable
Premium or Prepayment Premium, as applicable, to the Holders as herein described
is a material inducement to the Holders to purchase this Note.

 

11



--------------------------------------------------------------------------------

5.    Definitions.

“Adjusted Consolidated Net Tangible Assets” means, the calculation set forth
below (which shall be calculated without duplication) and which shall be
calculated as of a date no earlier than thirty (30) days prior to the date of
determination:

(a)    The sum of:

(i)    the estimated discounted future net revenues, discounted at 10% per
annum, from Proved Reserves of the Issuer and its Subsidiaries calculated in
accordance with Strip Prices (before any provincial, territorial, state, federal
or foreign income taxes) as estimated by the Issuer in the “as of” date of the
most recently available audited third-party reserve report or internally
prepared reserve report, as increased by, as of the date of determination, the
estimated discounted future net revenues, discounted at 10% per annum, from:

(A)    estimated Proved Reserves of the Issuer and its Subsidiaries acquired
since the date of such reserve report and not reflected in such reserve report
(or to be acquired substantially concurrently with the event or occurrence
giving rise to the calculation of Adjusted Consolidated Net Tangible Assets and
not reflected in such reserve report);

(B)    estimated Proved Reserves of the Issuer and its Subsidiaries attributable
to extensions, discoveries and other additions and upward revisions of estimates
of Proved Reserves (including previously estimated development costs incurred
during the period and the accretion of discount since the prior period end)
since the date of such reserve report and not reflected in the reserve report
due to exploration, development or exploitation, production or other activities
that would, in accordance with standard industry practice, cause such revisions;
and

(C)    the estimated value of Oil and Gas Hedging Contracts in effect as of the
date of determination, as determined in good faith by the Issuer, to the extent
such value results in a positive amount;

and decreased by, as of the date of determination, the estimated discounted
future net revenue, discounted at 10% per annum, attributable to:

(D)    estimated Proved Reserves of the Issuer and its Subsidiaries reflected in
such reserve report produced or disposed of since the date of such reserve
report (or to be disposed of substantially concurrently with the event or
occurrence giving rise to the calculation of Adjusted Consolidated Net Tangible
Assets and reflected in such reserve report); and

(E)    reductions in estimated Proved Reserves of the Issuer and its
Subsidiaries reflected in such reserve report attributable to downward revisions
of estimates of Proved Reserves since the date of such reserve report due to
changes in geological conditions or other factors that would, in accordance with
standard industry practice, cause such revisions;

 

12



--------------------------------------------------------------------------------

(F)    the estimated value of Oil and Gas Hedging Contracts in effect as of the
date of determination, as determined in good faith by the Issuer, to the extent
such value results in a negative amount;

in the case of the preceding clauses (A) through (E), calculated on a pre-tax
basis and in the case of the preceding clauses (A), (B), (D) and (E) in
accordance with Strip Prices and estimated by the Issuer’s internal petroleum
engineers or any independent petroleum engineers engaged by the Issuer for such
purpose;

(ii)    the capitalized costs that are attributable to Oil and Gas Properties of
the Issuer and its Subsidiaries to which no Proved Reserves are attributable,
based on the Issuer’s books and records as of a date no earlier than the last
day of the Issuer’s most recent quarterly or annual period for which internal
financial statements are available;

(iii)    the Consolidated Net Working Capital of the Issuer and its Subsidiaries
as of a date no earlier than the last day of the Issuer’s most recent quarterly
or annual period for which internal financial statements are available; and

(iv)    the greater of:

(A)    the net book value; and

(B)    the Fair Market Value;

in each case, of other tangible assets (including investments in unconsolidated
Subsidiaries) of the Issuer and its Subsidiaries as of a date no earlier than
the last day of the Issuer’s most recent quarterly or annual period for which
internal financial statements are available; provided that the Issuer will not
be required to obtain an appraisal for any such assets,

minus, to the extent not otherwise taken into account in the immediately
preceding clause (a),

(b)    The sum of:

(i)    minority interests;

(ii)    any net gas balancing liabilities of the Issuer and its Subsidiaries as
of the last day of the Issuer’s most recent annual or quarterly period for which
internal financial statements are available;

(iii)    to the extent included in clause (a)(i) above, the estimated discounted
future net revenues, discounted at 10% per annum, calculated on a pre-tax basis
in accordance with Strip Prices, attributable to reserves that are required to
be delivered to third parties to fully satisfy the obligations of the Issuer and
its Subsidiaries with respect to production payment obligations recorded as
deferred revenue in accordance with GAAP on the schedules specified with respect
thereto;

 

13



--------------------------------------------------------------------------------

(iv)    to the extent included in clause (a)(i) above, the estimated discounted
future net revenues, discounted at 10% per annum, calculated on a pre-tax basis
in accordance with Strip Prices, attributable to reserves subject to production
payment obligations recorded as liabilities in accordance with GAAP that, based
on the estimates of production and price assumptions included in determining the
estimated discounted future net revenues specified in (a)(i) above, would be
necessary to fully satisfy the payment obligations of the Issuer and its
Subsidiaries with respect to production payment obligations recorded as
liabilities in accordance with GAAP on the schedules specified with respect
thereto.

“Adjusted Consolidated Net Tangible Assets” will be based on then current
estimates of costs determined in good faith by the Issuer in light of prevailing
market conditions.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person in question. For the purposes of this definition and the definitions of
“Controlled Investment Affiliate” and “Subsidiary,” “control” (including
“controlling,” “controlled by” and “under common control with”) as used with
respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Applicable Law” except as the context may otherwise require, means all
applicable laws, rules, regulations, ordinances, judgments, decrees,
injunctions, writs and orders of any court or governmental or congressional
agency or authority and rules, regulations, orders, licenses and permits of any
United States federal, state, municipal, regional, or other governmental body,
instrumentality, agency or authority.

“Applicable Premium” means, with respect to this Note at the time of
computation, as calculated by the Issuer, the excess, if any, of (a) the sum of
(i) the Prepayment Price of the Note at January 1, 2021 (such Prepayment Price
being set forth in the applicable table appearing in Section 2(c)(ii), hereof)
plus (ii) all required Interest Payments due on the Note through January 1, 2021
(excluding accrued but unpaid interest to the Prepayment Date); over (b) the
principal amount of the Note.

“Asset Coverage Ratio” means, as of any date of determination, the ratio of
(a) the sum of (i) Asset Value as of such date plus (ii) the aggregate amount of
all unrestricted cash and unrestricted cash equivalents of the Issuer and its
Subsidiaries plus (iii) the market value of any Oil and Gas Hedging Contracts
then in effect plus (iv) the working capital surplus as of such date, if any,
minus (v) the working capital deficit as of such date, if any, to (b) all Debt,
in each case, of the Issuer and its Subsidiaries as of such date. In calculating
compliance with the Asset Coverage Ratio hereunder, the Asset Coverage Ratio
shall be calculated on a pro forma basis for the transactions to occur on the
date of determination, including, without limitation, any investments,
acquisitions, dispositions, incurrences or repayments of Debt and Restricted
Payments.

“Asset Value” means the net present value, discounted at 10% per annum, of the
future revenues expected to accrue to the Issuer’s and its Subsidiaries’
collective interest in its Oil and Gas Properties constituting Proved Developed
Producing Reserves during the remaining

 

14



--------------------------------------------------------------------------------

expected economic lives of such Oil and Gas Properties, as calculated on any
date of determination as set forth in the last sentence of this definition. Each
calculation of such expected future net revenues shall be made in accordance
with SEC guidelines for reporting proved oil and gas reserves, provided that in
any event (a) appropriate deductions shall be made for severance and ad valorem
Taxes, capital expenditures and for operating, gathering, transportation and
marketing costs required for the production and sale of such Oil and Gas
Properties, and plugging and abandonment (and other asset retirement
obligations) or any other expenses in respect of such Oil and Gas Properties
(including expenses incurred after the end of the expected economic lives of
such Oil and Gas Properties) in respect of such Oil and Gas Properties, (b) the
pricing assumptions used in determining Asset Value for any Oil and Gas
Properties shall be based upon the Strip Price and (c) the cash flows derived
from the pricing assumptions set forth in clause (b) above shall be further
adjusted to account for the historical basis differential. The amount of Asset
Value at any time shall be calculated on a pro forma basis for divestitures and
acquisitions of Oil and Gas Properties (including any acquisitions or
divestitures of Oil and Gas Properties to be consummated substantially
concurrently with the event or occurrence giving rise to the measurement of the
Asset Coverage Ratio) consummated or to be consummated by the Issuer and its
Subsidiaries following the “as of” date of the most recently available audited
third-party reserve report or internally prepared reserve report; provided that,
upon any Holder’s reasonable request, the Issuer shall promptly provide such
Holder with a copy of the audited third-party or internally prepared reserve
report (or reserve reports) relied upon in calculating the Asset Coverage Ratio
for a given occurrence or event (which such delivery shall not act as a
condition precedent to the occurrence thereof); provided, further, that in
respect of any such request, the receiving Holder hereby expressly acknowledges
and agrees that any such reserve reports may contain material non-public
information which shall be expressly subject to the confidentiality provision
set forth in Section 25 in all respects.

“Board of Directors” means, with respect to any Person, the board of directors
or equivalent governing body of such Person or any committee thereof duly
authorized to act on behalf of such board of directors or such other governing
body.

“Borrowing Base” means the “Borrowing Base” as defined in, and as determined
from time to time pursuant to, the Existing RBL; provided that the Borrowing
Base under the Existing RBL is determined on a basis substantially consistent
with customary terms for oil and gas secured reserve based loan transactions and
has a lender group that includes one or more commercial financial institutions
which engage in oil and gas reserve based lending in the ordinary course of
their respective businesses.

“Business Day” has the meaning assigned to such term in Section 13.

“Change of Control” means the occurrence of the following events: (a) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the Exchange Act and the rules of the
SEC thereunder as in effect on the date hereof) of Equity Interests so that such
Person or group owns 45% or more of the Voting Stock of the Issuer; and (b) the
occupation of a majority of the seats (other than vacant seats) on the Board of
Directors of the Issuer by Persons who were neither (i) nominated, appointed or
approved for consideration by shareholders for election by the Board of
Directors of the Issuer or (ii) appointed by directors so nominated, appointed
or approved.

 

15



--------------------------------------------------------------------------------

“Change of Control Offer” has the meaning assigned to such term in Section 2(b).

“Change of Control Prepayment Date” has the meaning assigned to such term in
Section 2(b).

“Change of Control Prepayment Notice” has the meaning assigned to such term in
Section 2(b).

“Change of Control Prepayment Price” has the meaning assigned to such term in
Section 2(b).

“Confidentiality Agreement” means that certain Confidentiality Agreement by and
between Valorem Energy, LLC and Issuer, dated as of June 21, 2018.

“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the net income (loss) of such Person and its
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP and without any reduction in respect of preferred Equity Interest
dividends or distributions; provided that:

(a)     all extraordinary or nonrecurring gains or losses and all gains, losses,
charges or expenses realized in connection with any asset sale or the
disposition of securities or the early extinguishment of Indebtedness, together
with any related provision for taxes on any such gain or loss, will be excluded;

(b)    the net income (but not loss) of any Person that is not a Subsidiary or
that is accounted for by the equity method of accounting will be included only
to the extent of the amount of dividends or similar distributions paid in cash
or cash equivalents to the specified Person or a Subsidiary of the Person;

(c)    the net income (but not loss) of any Subsidiary will be excluded to the
extent that the declaration or payment of dividends or similar distributions by
that Subsidiary of that net income is not at the date of determination permitted
without any prior governmental approval (that has not been obtained) or,
directly or indirectly, by operation of the terms of its charter or any
judgment, decree, order, statute, rule or governmental regulation applicable to
that Subsidiary or its stockholders, partners or members; provided, that
Consolidated Net Income of a Person will be increased by the amount of dividends
or other distributions or other payments actually paid in cash or cash
equivalents (or to the extent converted into cash or cash equivalents), or the
amount that could have been paid in cash or cash equivalents without violating
any such restriction or requiring any such approval, to such Person or a
Subsidiary thereof in respect of such period, to the extent not already included
therein;

(d)    the cumulative effect of a change in accounting principles will be
excluded;

(e)    any net after-tax effect of gains or losses on disposal, abandonment
(including asset retirement costs) or discontinuance of disposed, abandoned or
discontinued operations, as applicable will be excluded; provided that any
exclusion for the discontinuance of discontinued operations held for sale shall
be at the option of the Issuer pending the consummation of such sale;

 

16



--------------------------------------------------------------------------------

(f)    the effects of adjustments (including the effects of such adjustments
pushed down to such Person and its Subsidiaries) in such person’s consolidated
financial statements pursuant to GAAP attributable to the application of
recapitalization or purchase accounting, as the case may be, in relation to any
consummated acquisition, joint venture or similar investment consummated prior
to or after the date of this Note or the amortization or write-off or write-down
of any amounts thereof, net of taxes, will be excluded;

(g)    any non-cash equity or phantom equity-based or non-cash compensation
charge or expense, including any such charge or expense resulting from the
application of Accounting Standards Codification Topic No. 718,
Compensation-Stock Compensation or Accounting Standards Codification Topic
No. 505-50, Equity-Based Payments to Non-Employees or arising from grants of
stock appreciation rights, equity incentive programs or similar rights, stock
options, restricted stock or other rights, will be excluded;

(h)    any net after-tax gains or losses from the early extinguishment or
conversion of (i) Indebtedness, (ii) obligations in respect of swap and hedge
agreements (including any Oil and Gas Hedging Contracts), or (iii) other
derivative instruments will be excluded;

(i)    unrealized or mark to market losses and gains under derivative
instruments included in the determination of Consolidated Net Income (including
any Oil and Gas Hedging Contracts), including those resulting from the
application of FASB ASC 815, Derivatives and Hedging, will be excluded; and

(j)    any asset impairment charges, write-offs or write-downs on Oil and Gas
Properties under GAAP or SEC guidelines will be excluded.

“Consolidated Net Working Capital” of any Person as of any date of determination
means the amount (shown on the balance sheet of such Person and its Subsidiaries
prepared on a consolidated basis in accordance with GAAP as of the end of the
most recent fiscal quarter of such Person for which internal financial
statements are available) by which (a) all current assets of such Person and its
Subsidiaries other than current assets from Oil and Gas Hedging Contracts,
exceeds (b) all current liabilities of the Issuer and its Subsidiaries, other
than (i) current liabilities included in Indebtedness, (ii) current liabilities
associated with asset retirement obligations relating to Oil and Gas Properties
and (iii) any current liabilities from Oil and Gas Hedging Contracts, in each
case as set forth in the consolidated financial statements of the Issuer
prepared in accordance with GAAP (excluding any adjustments made pursuant to
FASB ASC 815).

“Controlled Investment Affiliates” means, as to any Person, any other Person,
which directly or indirectly is in control of, is controlled by, or is under
common control with such Person and is organized by such Person (or any Person
controlling such Person) primarily for making direct or indirect equity or debt
investments in the Issuer and/or other companies.

“Credit Facility” means, with respect to the Issuer or any of its Subsidiaries,
one or more debt facilities (including, without limitation, the Existing RBL),
financing arrangements, capital markets financings, commercial paper facilities,
receivable financings, letter of credit facilities or indentures, in each case,
as amended, restated, amended and restated, modified, renewed, extended,
refunded, replaced (whether upon or after termination or otherwise) or
refinanced (in each case, without limitation as to amount), in whole or in part,
from time to time.

 

17



--------------------------------------------------------------------------------

“Debt” means, on any date of determination, all Indebtedness of the Issuer and
the Subsidiaries of the type described in (i) clauses (a), (b) and (d) of the
definition of “Indebtedness” and (ii) clauses (f), (g) and (k) of the definition
of “Indebtedness”, but only to the extent such liabilities relate to
Indebtedness described in clause (i) of this definition.

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which, mandatorily or at the option of the
holder, it is convertible or for which it is exchangeable) or upon the happening
of any event, (a) matures or is mandatorily redeemable for any consideration
other than other Equity Interests (which would not constitute Disqualified
Capital Stock), pursuant to a sinking fund obligation or otherwise, or (b) is
convertible or exchangeable for Debt or redeemable for any consideration other
than other Equity Interests (which would not constitute Disqualified Capital
Stock) at the option of the holder thereof, in whole or in part, in either case,
on or prior to the date that is ninety-one (91) days after the earlier of
(i) the Second Scheduled Payment Date and (ii) the date on which there are no
obligations hereunder outstanding, but excluding any customary provisions
providing for a maturity, mandatory redemption, conversion or exchange in
connection with a change of control (or equivalent), asset sale or casualty
event.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“Event of Default” has the meaning assigned to such term in Section 4(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing RBL” means that certain Amended and Restated Credit Agreement dated as
of October 5, 2018 among the Issuer, as borrower, Royal Bank of Canada, as
administrative agent and the lenders and other parties thereto, as modified by
the First Amendment to Amended and Restated Credit Agreement dated as of
December 31, 2018, the Second Amendment to Amended and Restated Credit Agreement
dated as of January 14, 2019, the Third Amendment to Amended and Restated Credit
Agreement dated as of April 18, 2019 and as otherwise amended, amended and
restated, supplemented, refinanced, refunded, replaced, renewed or modified from
time to time (in each case, including a definition of Borrowing Base).

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller, determined in good faith by the Board of Directors
of the Issuer in the case of amounts of $50.0 million or more and otherwise by
the chairman of the Board of Directors, the chief executive officer or a
financial officer of the Issuer.

 

18



--------------------------------------------------------------------------------

“Federal Bankruptcy Code” means Title 11, U.S. Code or any similar federal or
state law for the relief of debtors.

“First Scheduled Payment Date” has the meaning assigned to such term in
Section 2(a).

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supranational bodies exercising such powers or functions, such as the
European Union or the European Central Bank).

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect of any
Governmental Authority.

“Holder Percentage” means, as to any Holder, the percentage assigned to such
Holder on Annex A, as Annex A may be updated from time to time in accordance
with Section 7 and Section 12 to reflect assignments and payments hereunder. For
the avoidance of doubt, the Holder Percentage of a Holder is equal to, at any
time, (x) the unpaid principal amount of this Note, together with all accrued
but unpaid interest thereon, owed to such Holder at such time divided by (y) the
entire unpaid principal amount of this Note, together with all accrued but
unpaid interest thereon, at such time.

“Holders” has the meaning assigned to such term in the preamble.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
Unless otherwise indicated herein, each reference to the term “Hydrocarbon
Interests” shall mean Hydrocarbon Interests of the Issuer and its Subsidiaries,
as the context requires.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom and all other minerals which may be
produced and saved from or attributable to the Oil and Gas Properties of the
Issuer and its Subsidiaries, including all oil in tanks, and all rents, issues,
profits, proceeds, products, revenues and other incomes from or attributable to
the Hydrocarbon Interests of the Issuer and its Subsidiaries or other properties
constituting Oil and Gas Properties of the Issuer and its Subsidiaries.

“Indebtedness” means, for any Person, the sum of the following (without
duplication): (a) all obligations of such Person for borrowed money or evidenced
by bonds, bankers’ acceptances, debentures, loan agreements, notes or other
similar instruments; (b) all obligations of such Person (whether contingent or
otherwise) in respect of letters of credit, surety or other bonds and similar
instruments; (c) all accounts payable, accrued expenses, liabilities or

 

19



--------------------------------------------------------------------------------

other obligations of such Person, in each such case to pay the deferred purchase
price of property or services (other than (i) accrued pension costs and other
employee benefit and compensation obligations arising in the ordinary course of
business and (ii) accounts payable incurred in the ordinary course of business
which are either (A) not overdue by more than 60 days or (B) being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP); (d) the principal component of obligations
under capital leases; (e) all obligations under synthetic leases; (f) all
Indebtedness (as defined in the other clauses of this definition) of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) a lien on any property of such
Person, whether or not such Indebtedness is assumed by such Person, provided
that the amount of Indebtedness for purposes of this clause (f) shall be an
amount equal to the lesser of the unpaid amount of such Indebtedness and the
fair market value of the encumbered property; (g) all Indebtedness (as defined
in the other clauses of this definition) of others guaranteed by such Person or
with respect to which such Person otherwise assures a creditor against loss of
the Indebtedness (howsoever such assurance shall be made) to the extent of the
lesser of the amount of such Indebtedness and the maximum stated amount of such
guarantee or assurance against loss; (h) all obligations or undertakings of such
Person to maintain or cause to be maintained the financial position or covenants
of others or to purchase the Indebtedness of others; (i) obligations to deliver
commodities, goods or services, including, without limitation, Hydrocarbons, in
consideration of one or more advance payments, other than gas balancing
arrangements, take or pay arrangements for the gathering, processing or
transportation of production, or other similar arrangements, in each case in the
ordinary course of business (but only to the extent of such advance payments);
(j) obligations of such Person to pay for goods or services even if such goods
or services are not actually received or utilized by such Person under “take or
pay” or similar agreements (other than obligations under firm transportation or
drilling contracts); (k) any Indebtedness of a partnership for which such Person
is liable either by agreement, by operation of law or by a Governmental
Requirement but only to the extent of such liability; and (l) the undischarged
balance of any production payment created by such Person or for the creation of
which such Person directly or indirectly received payment. The Indebtedness of
any Person shall include all obligations of such Person of the character
described above to the extent such Person remains legally liable in respect
thereof notwithstanding that any such obligation is not included as a liability
of such Person under GAAP.

“Information” has the meaning assigned to such term in Section 25.

“Insolvency Event” means:

(i)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (a) liquidation, reorganization or other relief in
respect of the Issuer or any Subsidiary that becomes a guarantor pursuant to
Section 14 or its debts, or of a substantial part of its assets, under any
federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (b) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Issuer or any
Subsidiary that becomes a guarantor under Section 14 or for a substantial part
of its assets, and, in any such case, such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

20



--------------------------------------------------------------------------------

(ii)    the Issuer or any Subsidiary that becomes a guarantor under Section 14
shall (a) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(b) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) above,
(c) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Issuer or any Subsidiary
that becomes a guarantor under Section 14 or for a substantial part of its
assets, (d) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (e) make a general assignment for the
benefit of creditors, or (f) take any action for the purpose of effecting any of
the foregoing.

“Interest Payment” has the meaning assigned to such term in Section 1.

“Interest Payment Date” has the meaning assigned to such term in Section 1.

“Issuer” has the meaning assigned to such term in the preamble.

“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a deed of trust, mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes or (b) production payments and the like payable
out of Oil and Gas Properties.

“Majority Holders” means the holders of a majority of then outstanding principal
amount of this Note and any additional notes issued in connection with
assignments and transfers permitted by Section 7.

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, property or financial condition
of the Issuer and its Subsidiaries, taken as a whole, (b) the ability of the
Issuer and its Subsidiaries, taken as a whole, to perform their obligations
under this Note (including payment obligations), (c) the validity or
enforceability of this Note or any document or instrument entered into in
connection herewith or (d) the rights and remedies of any Holder under this
Note.

“Material Debt” means any Indebtedness of the type described in clause (a) of
the definition thereof of the Issuer (or the payment of which is guaranteed by
the Issuer) with a principal amount in excess of $50,000,000.

“Note” has the meaning assigned to such term in the preamble.

“NYMEX” means the New York Mercantile Exchange (or its successor).

“Obligations” means any and all principal, interest accruing thereon, premiums,
penalties, fees, expenses and other amounts, regardless of whether direct or
indirect, now existing or hereafter arising, absolute or contingent, secured or
unsecured, or long-term or short-term.

 

21



--------------------------------------------------------------------------------

“Oil and Gas Hedging Contracts” means any puts, cap transactions, floor
transactions, collar transactions, forward contract, commodity swap agreement,
commodity option agreement or other similar agreement or arrangement in respect
of Hydrocarbons to be used, produced, processed or sold by the Issuer or any of
its Subsidiaries that are customary in the oil and gas business and designed to
protect such Person against fluctuation in Hydrocarbons prices and not for
speculative purposes.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the lands pooled or unitized therewith, or the production, sale, purchase,
exchange, treatment, processing, handling, storage, transporting or marketing of
Hydrocarbons from or attributable to such Hydrocarbon Interests or the lands
pooled or unitized therewith; (e) all Hydrocarbons in and under and which may be
produced and saved or attributable to the Hydrocarbon Interests or the lands
pooled or unitized therewith, including all oil in tanks, and all rents, issues,
profits, proceeds, products, revenues and other incomes from or attributable to
the Hydrocarbon Interests or the lands pooled or unitized therewith; (f) all
tenements, hereditaments, appurtenances and properties in any manner
appertaining, belonging, affixed or incidental to the Hydrocarbon Interests or
the lands pooled or unitized therewith and (g) all properties, rights, titles,
interests and estates, real or personal, now owned or hereafter acquired and
situated upon, or used, held for use or useful in connection with the operating,
working or development of any of such Hydrocarbon Interests (excluding drilling
rigs, automotive equipment, rental equipment or other personal property which
may be on such premises for the purpose of drilling a well or for other similar
temporary uses) or the lands pooled or unitized therewith, or with the
production, sale, purchase, exchange, treatment, processing, handling, storage,
transporting or marketing of Hydrocarbons from or attributable to such
Hydrocarbon Interests or the lands pooled or unitized therewith, including any
and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, pipelines, sales and flow lines, gathering lines and systems,
field gathering systems, salt water disposal facilities, tanks and tank
batteries, processing plants, fixtures, valves, fittings, machinery and parts,
engines, boilers, meters, apparatus, equipment, facilities, appliances, tools,
implements, cables, wires, towers, casing, tubing and rods, surface leases,
rights-of-way, easements, servitudes, licenses and other surface and subsurface
rights together with all additions, substitutions, replacements, accessions and
attachments to any and all of the foregoing. Unless otherwise indicated herein,
each reference to the term “Oil and Gas Properties” shall mean Oil and Gas
Properties of the Issuer and its Subsidiaries.

“Payment Default” has the meaning assigned to such term in Section 4(a)(i).

“Permitted Refinancing Debt” means Debt or Debt securities (whether registered
or privately placed and whether convertible into Equity Interests or not), in
each case whether secured or unsecured, issued or incurred by the Issuer (for
purposes of this definition, “new Debt”) incurred in exchange for, or proceeds
of which are used to refinance, refund, renew, replace or

 

22



--------------------------------------------------------------------------------

extend all or any portion of the Debt existing as of the date hereof (the
“Refinanced Debt”) or all or any portion of any Refinanced Debt; provided that
such new Debt is in an aggregate principal amount not in excess of the aggregate
principal amount then outstanding of the Refinanced Debt, plus an amount
necessary to pay accrued and unpaid interest and any fees and expenses,
including premiums (and, for the avoidance of doubt, make-whole amounts) related
to such exchange, refinancing, refunding, renewal, replacement or extension and
original issue discount, related to such new Debt.

“Person” means and includes an individual, a partnership, a joint venture, a
limited liability company, a corporation or trust, an unincorporated
organization, a group, a government or other department or agency thereof, or
any other entity.

“Prepayment Date” has the meaning assigned to such term in Section 2(c)(i).

“Prepayment Notice” has the meaning assigned to such term in Section 2(c)(i).

“Prepayment Premium” has the meaning assigned to such term in Section 2(c)(ii).

“Prepayment Price” has the meaning assigned to such term in Section 2(c)(i).

“Proved Developed Producing Reserves” means Proved Reserves which are
categorized as both “Developed” and “Producing” in the Definitions for Oil and
Gas Reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at the time in question.

“Proved Reserves” means crude oil and natural gas reserves constituting “proved
oil and gas reserves” as defined in Rule 4-10 of Regulation S-X of the
Securities Act.

“Purchase Agreement” has the meaning assigned to such term in the preamble.

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment or defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt. “Redeem” has the correlative meaning thereto.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts), controlling Persons,
holders of equity interests, partners, members, trustees, managers,
administrators and other representatives of such Person and such Person’s
Affiliates, and the respective successors and assigns of each of the foregoing.

“Required Holders” means the holders of at least 2/3 of the outstanding
principal amount of this Note and any additional notes issued in connection with
assignments and transfers permitted by Section 7.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the Issuer
or any of its Subsidiaries, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Issuer or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the
Issuer or any of its Subsidiaries.

 

23



--------------------------------------------------------------------------------

“Scheduled Payment Dates” has the meaning assigned to such term in Section 2(a).

“SEC” means the Securities and Exchange Commission.

“Second Lien Indenture” means the Indenture dated as of May 15, 2018 between the
Issuer and Wilmington Trust, National Association, in its capacity as “Trustee”
and “Collateral Agent” as modified by the First Supplemental Indenture dated as
of September 18, 2018, and that certain Second Supplemental Indenture dated as
of October 5, 2018 pursuant to which the Second Lien Notes are issued and as
further supplemented, refinanced, replaced or otherwise modified from time to
time.

“Second Lien Notes” means (a) the Issuer’s 8.50% Senior Secured Second Lien
Notes due 2023 in an original aggregate principal amount of $344,279,000 and any
PIK Notes issued by the Issuer in connection with such notes, (b) the Issuer’s
8.50% Senior Secured Second Lien Notes due 2023 issued in an aggregate principal
amount of $350,000,000 and (c) any additional notes of the Issuer, in each case
issued pursuant to the Second Lien Indenture.

“Second Scheduled Payment Date” has the meaning assigned to such term in
Section 2(a).

“Securities” means any equity interests or other security of any class, any
option, warrant, convertible or exchangeable security (including any membership
interest, equity unit, partnership interest, trust interest) or other right,
however denominated, to subscribe for, purchase or otherwise acquire any equity
interest or other security of any class, with or without payment of additional
consideration in cash or property, either immediately or upon the occurrence of
a specified date or a specified event or the satisfaction or happening of any
other condition or contingency; provided, however, “Securities” expressly
exclude any real property interests or interests in any Hydrocarbon leases, fee
minerals, reversionary interests, non-participating royalty interests, executive
rights, non-executive rights, royalties and any other similar interests in
minerals, overriding royalties, reversionary interests, net profit interests,
production payments, and other royalty burdens and other interests payable out
of production of Hydrocarbons.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller” has the meaning assigned to such term in the preamble.

“Solvent” means with respect to any Person, that (a) the aggregate assets of
such Person at a fair valuation exceed the aggregate Indebtedness of such
Person, (b) such Person has not incurred, and does not intend to incur, and does
not believe that they will incur or have incurred Indebtedness beyond their
ability to pay such Indebtedness (after taking into account the timing and
amounts of cash to be received by such Person and the timing and amounts to be
payable on or in respect of such Person’s liabilities) as such Indebtedness
becomes absolute and matures, and (c) such Person does not have (and does not
have reason to believe such Person will have at any time) unreasonably small
capital for the conduct of its business.

 

24



--------------------------------------------------------------------------------

“Strip Price” means, as of any date, (a) for the 60-month period commencing with
the month in which such date occurs, as quoted on the NYMEX and published in a
nationally recognized publication for such pricing as selected by the
administrative agent under the Existing RBL, or if the Existing RBL ceases to
exist, the Majority Holders (as such prices may be corrected or revised from
time to time by the NYMEX in accordance with its rules and regulations), the
corresponding monthly quoted futures contract price for months 0–60 and (b) for
periods after such 60-month period, the average corresponding monthly quoted
futures contract price for months 49–60; provided, however, in the event that
the NYMEX no longer provides futures contract price quotes for 60-month periods,
the longest period of quotes of less than sixty (60) months shall be used to
determine the strip period and held constant thereafter based on the average of
contract prices for the last twelve (12) months of such period, and, if the
NYMEX no longer provides such futures contract quotes or has ceased to operate,
the administrative agent under the Existing RBL, or if the Existing RBL ceases
to exist, the Majority Holders, shall designate another nationally recognized
commodities exchange to replace the NYMEX for purposes of the references to the
NYMEX herein which in such Person’s reasonable opinion is the most comparable
exchange to the NYMEX at such time.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of such Person or a combination thereof, or (ii) if a limited
liability company, partnership, association, or other business entity, a
majority of the partnership or other similar ownership interest thereof is at
the time owned or controlled, directly or indirectly, by such Person or one or
more Subsidiaries of such Person or a combination thereof. For purposes hereof,
a Person shall be deemed to have a majority ownership interest in a limited
liability company, partnership, association, or other business entity if such
Person shall be allocated a majority of limited liability company, partnership,
association, or other business entity gains or losses or shall be or control any
managing director or general partner of such limited liability company,
partnership, association, or other business entity. Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Note shall refer
to a direct or indirect Subsidiary or Subsidiaries of the Issuer.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed, administered or assessed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Voting Stock” of any Person as of any date means the Equity Interests of such
Person that are at the time entitled (without regard to the occurrence of any
contingency) to vote in the election of the Board of Directors of such Person;
provided that with respect to a limited partnership or other entity which does
not have a Board of Directors, Voting Stock means the Equity Interests of the
general partner of such limited partnership or other business entity with the
ultimate authority to manage the business and operation of such Person.

 

25



--------------------------------------------------------------------------------

“Yield Maintenance Event” has the meaning assigned to such term in Section 4(b).

6.    Amendment and Waiver. Except as otherwise expressly provided herein, the
provisions of this Note may be amended or waived and the Issuer may take any
action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Issuer has obtained the written consent of the
Majority Holders; provided that:

(a)    the provisions of Section 7(b) may not be amended or waived without the
written consent of the Required Holders,

(b)    Annex A hereto may be modified by the Issuer without the written consent
of the Holders in accordance with Section 7(a) and Section 12 and

(c)    the Issuer may not take the following actions without the written consent
of each of the Holders to this Note:

(i)    reduce the principal of or change the fixed maturity of this Note or
alter any of the provisions with respect to the prepayment of this Note (other
than the provisions relating to Sections 2(b), 2(c) and 2(h) hereof);

(ii)    reduce the rate of or change the time for payment of interest on the
Note;

(iii)    waive an Event of Default in the payment of principal of, or interest,
premium, if any, on, the Note (except a rescission of acceleration of the Note
by the Majority Holders and a waiver of the Payment Default that resulted from
such acceleration); or

(iv)    make any change in the preceding amendment, supplement and waiver
provisions.

7.    Assignment and Transfer.

(a) The Holders shall not resell, assign, or transfer or make or issue any
participations in this Note or any rights under this Note, in whole or in part,
to any Person; provided, however, that the Holders may make an assignment or
transfer of all or any portion of such Holder’s rights and obligations under
this Note to any of such Holder’s Controlled Investment Affiliates upon prior
written notice by the applicable Holder to the Issuer. Such a transfer shall be
recorded on the books of the Issuer, and the payment to the Issuer of all
transfer Taxes and other governmental charges imposed on such transfer shall be
made by the Holders. The Issuer shall update Annex A hereto to reflect such
transfer, and shall deliver such updated Annex A to any Holder at its request at
the cost of the Issuer. All of the stipulations, promises and agreements in this
Note made by or on behalf of the Issuer shall bind the successors and assigns of
the Issuer, whether so expressed or not, and inure to the benefit of the
permitted successors and permitted assigns of the Holders. If a Holder
participates in any transaction that includes a resale, assignment or transfer
or making or issuing of any participations in this Note or any rights under this
Note in breach of this Section 7(a), without the prior written consent of the
Issuer, then any such transaction shall be void ab initio.

 

26



--------------------------------------------------------------------------------

(b) Issuer may not assign or otherwise transfer any of its obligations under
this Note without the prior written consent of the Required Holders.

8.    Covenants and Agreements. Until such time as all Obligations have been
indefeasibly paid in full, in cash, to the Holders, the Issuer agrees that:

(a)    Merger, Consolidation.

(i)    The Issuer will not (1) consolidate or merge with or into another Person
(whether or not such Issuer is the surviving Person), or (2) sell, assign,
transfer, convey, lease or otherwise dispose of all or substantially all of the
properties and assets (determined on a consolidated basis) of the Issuer and its
Subsidiaries, taken as a whole, in one or more related transactions, to another
Person, unless:

(A)    either: (A) such Issuer is the surviving Person; or (B) the Person formed
by or surviving any such consolidation or merger (if other than such Issuer) or
to which such sale, assignment, transfer, conveyance, lease or other disposition
has been made is an entity organized or existing under the laws of the United
States, any state of the United States or the District of Columbia;

(B)    the Person formed by or surviving any such consolidation or merger (if
other than such Issuer) or the Person to which such sale, assignment, transfer,
conveyance, lease or other disposition has been made assumes all the obligations
of such Issuer pursuant to this Note;

(C)    immediately after giving effect to such transaction, no Default or Event
of Default exists; and

(D)    if the Person formed by or surviving any such consolidation or merger is
not such Issuer or in the case of a sale, assignment, transfer, conveyance,
lease or other disposition of all or substantially all of the properties and
assets (determined on a consolidated basis) of the Issuer and its Subsidiaries,
each guarantor pursuant to Section 14 hereof shall have through an amendment to
its guaranty issued in the form attached hereto as Exhibit A, confirmed that
such guaranty shall apply to the successor Person’s obligations in respect of
this Note and that its guaranty shall continue to be in effect.

(ii)    This Section 8(a) will not apply to (i) any statutory conversion of the
Issuer to another form of entity or (ii) any sale, assignment, transfer,
conveyance, lease or other disposition of properties or assets to the extent
permitted by Section 8(b) below. Clause 8(a)(i)(C) of Section 8(a)(i) hereof
will not apply to (i) any merger or consolidation of the Issuer with or into one
of its Subsidiaries for any purpose or (ii) with or into an Affiliate solely for
the purpose of reincorporating the Issuer in another jurisdiction.

 

27



--------------------------------------------------------------------------------

(b)    Sale of Assets. The Issuer will not, and will not permit any of its
Subsidiaries which are subject to asset sale restrictions under any of the
Issuer’s other Material Debt to, sell, assign, transfer, convey, lease or
otherwise dispose (for purposes of this clause (b), a “sale”) of any properties
or assets except:

(i)    sales of Hydrocarbons in the ordinary course of business;

(ii)    sales from the Issuer to any Subsidiary of the Issuer and from any
Subsidiary of the Issuer to the Issuer or any other Subsidiary of the Issuer;

(iii)    the sale or transfer of equipment that is no longer useful or necessary
for the business of the Issuer or such Subsidiary or is replaced by equipment of
at least comparable value or use;

(iv)     any sale of assets pursuant to (i) a condemnation, appropriation,
seizure or similar taking or proceeding by a Governmental Authority, (ii) the
requirement of, or at the direction of, a Governmental Authority whether under
eminent domain or otherwise or (iii) a casualty event;

(v)    the termination, surrender or release of leases and subleases, in each
case in the ordinary course of business to the extent the Issuer determines in
good faith that such leases or subleases are not economic or the Issuer has no
right to extend or renew such lease or sublease;

(vi)    farmouts, sales or other dispositions of undeveloped acreage and
assignments in connection with such farmouts, in each case in the ordinary
course of business (for purposes of this clause, farm-out means any contract
whereby any Oil and Gas Property, or any interest therein, may be earned by one
party, by the drilling or committing to drill one or more wells by that party,
whether directly or indirectly);

(vii)    the trade or exchange of Oil and Gas Properties for Oil and Gas
Properties having at least the same Fair Market Value of and reserve
classification as the Oil and Gas Properties subject to such trade or exchange
in the ordinary course of business;

(viii)    (a) the sale of cash and cash equivalents in the ordinary course of
business and (b) the write-off, discount, sale or other disposition of defaulted
or past-due receivables and similar obligations in the ordinary course of
business;

(ix)    other sales if, immediately after giving effect to such sale, the Asset
Coverage Ratio is greater than or equal to 0.85 to 1.00 as calculated on a pro
forma basis (or, if the Asset Coverage Ratio is not greater than or equal to
0.85 to 1.00 as calculated on a pro forma basis, sales in an amount not to
exceed $10,000,000 in any 12-month period).

(c)    Debt. The Issuer will not, and will not permit any of its Subsidiaries
which are subject to Debt incurrence restrictions under any of the Issuer’s
other Material Debt to, incur, create, or assume any Debt, except:

 

28



--------------------------------------------------------------------------------

(i)    Debt incurred pursuant to the Existing RBL and any other Credit Facility
in an aggregate principal amount at any one time outstanding under this clause
(i) (with letters of credit being deemed to have a principal amount equal to the
maximum potential liability of the Issuer thereunder) not to exceed the greatest
of (x) the Borrowing Base as in effect as of the date of such incurrence, (y)
$425,000,000, and (z) the sum of (a) $100,000,000 and (b) 35% of the Issuer’s
Adjusted Consolidated Net Tangible Assets determined as of the date of such
incurrence;

(ii)    Permitted Refinancing Debt of any Debt in existence on the date hereof;

(iii)    Debt associated with bonds or surety obligations required by
Governmental Requirements in connection with the operation of, or provision for
the abandonment and remediation of, the Oil and Gas Properties;

(iv)    Guarantees of the Issuer and any Subsidiary of the Debt otherwise
permitted hereunder;

(v)    other Debt if (1) such Debt is unsecured and (2) immediately after giving
effect to the incurrence of such Debt, the Asset Coverage Ratio is greater than
or equal to 0.85 to 1.00 calculated on a pro forma basis (or, if the Asset
Coverage Ratio is not greater than or equal to 0.85 to 1.00 calculated on a pro
forma basis, in an aggregate principal amount not to exceed $10,000,000 at any
time outstanding).

(d)    Oil and Gas Hedging Contracts. The Issuer will not terminate, liquidate,
create off-setting positions under, or otherwise unwind any Oil and Gas Hedging
Contracts listed on Schedule 1 unless required by the terms of the Existing RBL.

(e)    Restricted Payments.

(i)    The Issuer will not declare or make any Restricted Payment, return any
capital to its stockholders, or make any distribution of its property to the
holders of its Equity Interests, unless at the time of and immediately after
giving effect to such Restricted Payment:

(A)    no Default or Event of Default has occurred and is continuing or would
occur as a consequence of such Restricted Payment;

(B)    immediately after giving effect thereto, the Asset Coverage Ratio is
greater than or equal to 0.85 to 1.00 calculated on a pro forma basis; and

(C)    such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Issuer (other than those permitted under clause
(ii) below), is less than the sum, without duplication, of:

1.    $50,000,000; plus

 

29



--------------------------------------------------------------------------------

2.    50% of the Consolidated Net Income of the Issuer for the period (taken as
one accounting period) from the beginning of the fiscal quarter ending March 31,
2019 to the end of the Issuer’s most recently ended fiscal quarter for which
internal financial statements are available at the time of such Restricted
Payment, plus

3.    100% of the aggregate net cash proceeds received by the Issuer after the
date hereof as a contribution to its equity capital or from the issue or sale of
Equity Interests of the Issuer (other than (x) Disqualified Capital Stock and
(y) net cash proceeds received from an issuance or sale of such Equity Interests
to a Subsidiary of the Issuer or an employee stock ownership plan, option plan
or similar trust to the extent such sale to an employee stock ownership plan,
option plan or similar trust is financed by loans from or guaranteed by the
Issuer or any Subsidiary (unless such loans have been repaid with cash on or
prior to the date of determination)).

(ii)    Notwithstanding the foregoing provisions of Section 8(e)(i):

(A)    the Issuer may declare and pay dividends with respect to Equity Interests
payable solely in additional shares (or the right to acquire additional shares)
of its Equity Interests;

(B)    Subsidiaries of the Issuer may declare and pay dividends ratably with
respect to their Equity Interests; and

(C)    the Issuer may make Restricted Payments pursuant to and in accordance
with stock option plans or other benefit plans for management or employees of
the Issuer and its Subsidiaries.

(f)    Nature of Business. The Issuer will not, and will not permit any of its
Subsidiaries to, allow any material change to be made in the character of its
business as an independent oil and gas exploration and production company and
activities reasonably incidental or related thereto. The Issuer will not, and
will not permit any of its Subsidiaries to, operate its business outside the
geographical boundaries of the United States.

9.    Cancellation. Immediately after all principal and accrued interest and any
premium at any time owed on this Note has been paid in full, this Note shall be
automatically canceled and the Holders shall immediately surrender this Note to
the Issuer for cancellation.

10.    Replacement. Upon receipt of evidence reasonably satisfactory to the
Issuer of the loss, theft, destruction or mutilation of this Note and, in the
case of any such loss, theft or destruction of this Note, upon receipt of an
indemnity reasonably satisfactory to the Issuer or, in the case of any such
mutilation, upon the surrender and cancellation of this Note, the Issuer, at its
expense, shall execute and deliver, in lieu thereof, a new Note of like tenor
and dated the date of such lost, stolen, destroyed or mutilated Note. Any Note
in lieu of which any such new Note has been so executed and delivered by the
Issuer shall not be deemed to be an outstanding Note and shall be deemed
cancelled.

11.    Registration of Note. The Issuer shall maintain a register for recording
the ownership and transfer of this Note by the Holders and any principal
payments of this Note made

 

30



--------------------------------------------------------------------------------

pursuant to Section 2, and shall maintain Annex A concurrently with any
modifications to such register. The Issuer shall be entitled to regard the
registered holder of this Note as the owner and holder of the Note so registered
for all purposes until the Issuer is required to record a transfer of this Note
on its register.

12.    Place of Payment; Notices.

(a)    Payments of principal and interest are to be made by the Issuer in the
lawful money of the United States of America in immediately available funds
either (i) by check made out to each Holder and delivered to such Holder at the
applicable address on Annex B hereto or such other address as may be provided by
notice hereunder or (ii) to the extent a Holder has provided wire transfer
instructions in writing to the Issuer, by wire transfer in immediately available
funds in accordance with such wire transfer instructions. Any payment under this
Note will be deemed to have been given when so delivered.

(b)    Except as otherwise provided herein, all notices and other communications
required or permitted under this Note shall be in writing and shall be delivered
personally by hand or by courier, mailed by United States first-class mail,
postage prepaid, sent by facsimile or sent by electronic mail directed (a) if to
a Holder, at such Holder’s address, facsimile number or electronic mail address
on Annex B hereto, or at such other address, facsimile number or electronic mail
address as such Holder may designate in writing to the Issuer or (b) if to the
Issuer, at the Issuer’s address, facsimile number or electronic mail address
below, or at such other address, facsimile number or electronic mail address as
the Issuer may designate in writing to each Holder:

Northern Oil and Gas, Inc.

601 Carlson Parkway, Suite 990

Minnetonka, MN 55305

Attention: Nick O’Grady

Telephone: 952-476-9800

Facsimile: 952-885-7434

Email Address: nogrady@northernoil.com

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

609 Main Street, Suite 4700

Houston, TX 77002

Attention: Mary Kogut Brawley, P.C.

Telephone: 713-836-3650

Facsimile: 713-836-3601

Email Address: mkogut@kirkland.com

13.    Business Days. If any payment is due, or any time period for giving
notice or taking action expires, on a day which is a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed, the payment shall be due and payable on, and the time period
shall automatically be extended to, the next business day in such State
immediately following such Saturday, Sunday or other day on which commercial
banks in New York City are authorized or required by law to remain closed (a
“Business Day”).

 

31



--------------------------------------------------------------------------------

14.    Guarantors. In the event that any of the Issuer’s Subsidiaries guarantees
other funded indebtedness for borrowed money of the Issuer with a principal
amount in excess of $50,000,000, the Issuer shall promptly (and, in any event,
within sixty (60) days thereafter) cause such Subsidiary to guarantee the
Obligations under this Note by executing a guaranty in the form attached hereto
as Exhibit A.

15.    Waiver of Presentment, Demand and Dishonor. The Issuer hereby waives
presentment for payment, protest, demand, notice of protest, notice of
nonpayment and diligence with respect to this Note, and waives and renounces all
rights to the benefits of any statute of limitations or any moratorium,
appraisement, exemption, or homestead now provided or that hereafter may be
provided by any federal or applicable state statute, including but not limited
to exemptions provided by or allowed under the Federal Bankruptcy Code, both as
to itself and as to all of its property, whether real or personal, against the
enforcement and collection of the Obligations hereunder and any and all
extensions, renewals, and modifications hereof.

16.    Governing Law; Venue. All issues and questions concerning the
construction, validity, enforcement and interpretation of this Note shall be
governed by, and construed in accordance with, the laws of the State of New
York, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of New York or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of New York. Each of the Issuer and each Holder irrevocably consents and submits
to the exclusive personal jurisdiction of the federal and state courts located
in the state of New York, for any matter arising out of or relating to this
Note, except that in actions seeking to enforce any order or any judgment of
such federal or state courts located in the state of New York, such personal
jurisdiction shall be nonexclusive.

17.    Waiver of Jury Trial. Each of the Issuer and each Holder, by accepting
this Note, agrees that it hereby waives, to the fullest extent permitted by law,
any right to jury trial of any claim, demand, action, or cause of action
(i) arising under this Note or (ii) in any way connected with or related or
incidental to the dealings in respect of this Note, in each case whether now
existing or hereafter arising, and whether in contract, tort, equity, or
otherwise. Each of the Issuer and each Holder, by accepting this Note, hereby
agrees and consents that any such claim, demand, action, or cause of action
shall be decided by court trial without a jury and that each Holder and the
Issuer may file an original counterpart of a copy of this Note with any court as
written evidence of the consent of the Holders or the Issuer to the waiver of
such Person’s right to trial by jury.

18.    Captions. The captions in this Note are for convenience only and shall
not be considered a part of or affect the construction or interpretation of any
provision of this Note.

19.    No Waiver. The rights and remedies of the Holders expressly set forth in
this Note are cumulative and in addition to, and not exclusive of, all other
rights and remedies available at law, in equity or otherwise. No failure or
delay on the part of the Holders in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any

 

32



--------------------------------------------------------------------------------

such right, power or privilege preclude any other or further exercise thereof or
the exercise of any other right, power or privilege or be construed to be a
waiver of any Event of Default. No course of dealing between the Issuer and the
Holders or their agents or employees shall be effective to amend, modify or
discharge any provision of this Note or to constitute a waiver of any Event of
Default. No notice to or demand upon Issuer in any case shall entitle Issuer to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the right of the Holders to exercise any right or remedy
or take any other or further action in any circumstances without notice or
demand.

20.    Construction. The parties have had substantial input into the drafting
and preparation of this Note and have had the opportunity to exercise business
discretion in relation to the negotiation of the details of the transactions
contemplated hereby. This Note is the result of arm’s-length negotiations from
equal bargaining positions. In the event of a dispute over the meaning or
application of this Note, it shall be construed fairly and reasonably and
neither more strongly for nor against either party.

21.    Severability. If any term or other provision of this Note is held
invalid, illegal or incapable of being enforced under any rule of law, all other
conditions and provisions of this Note shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in a materially adverse manner with respect
to either party; provided, however, that if any such term or provision may be
made enforceable by limitation thereof, then such term or provision shall be
deemed to be so limited and shall be enforceable to the maximum extent permitted
by Applicable Law.

22.    Entire Agreement. This Note, together with the Purchase Agreement,
constitute the entire agreement between the parties pertaining to the subject
matter hereof, and supersede all prior agreements, understandings, negotiations
and discussions, whether oral or written, of the parties pertaining to the
subject matter hereof.

23.    Counterparts. This Note may be executed and delivered (including by
facsimile or email transmission) in counterparts, each of which shall be deemed
an original instrument, but all such counterparts together shall constitute but
one and the same agreement. This Agreement may be signed by facsimile signature
or other electronic delivery of an image file reflecting execution hereof and,
if so signed: (i) may be relied on by each party as if the document were a
manually signed original and (ii) will be binding on each party for all
purposes.

24.    No Third Party Beneficiaries. This Note shall not confer any rights or
remedies upon any person or entity other than the Issuer and each Holder hereto
and their respective successors and permitted assigns.

25.    Confidentiality.

(a)    Each Holder agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Related Parties’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b)

 

33



--------------------------------------------------------------------------------

to the extent requested by any regulatory authority or self-regulatory body,
(c) to the extent required by Applicable Laws or regulations or by any subpoena
or similar legal process, (d) to any other party to this Note, (e) in connection
with the exercise of any rights and remedies hereunder or the enforcement of
rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 25, to any assignee or any
prospective assignee in, any of its rights or obligations under this Note,
(g) with the consent of the Issuer, or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section 25 or (ii) becomes available to any Holder on a nonconfidential basis
from a source other than the Issuer. For the purposes of this Section 25,
“Information” means all information received from the Issuer or its respective
Subsidiaries relating to the Issuer or its Subsidiaries and their businesses,
other than any such information that is available to the Holders on a
nonconfidential basis prior to disclosure by the Issuer or its Subsidiaries. Any
Person required to maintain the confidentiality of Information as provided in
this Section 25 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

(b)    Each Holder acknowledges that information furnished to it pursuant to
this Note or any other document or instrument delivered by the Issuer to any
Holder hereunder may include material non-public information concerning the
Issuer and its Affiliates and Related Parties or their respective securities,
and confirms that it has developed compliance procedures regarding the use of
material non-public information and agrees that it will handle such material
non-public information in accordance with those procedures and Applicable Law,
including federal and state securities laws.

26.    Expenses; Indemnity; Damage Waiver.

(a)    After the date of this Note, the Issuer shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Holders and their respective
Affiliates, including, without limitation, the reasonable and documented
out-of-pocket fees, charges and disbursements of consultants and of counsel to
the Holders (which, in the case of counsel, shall be limited to one primary
counsel to the Holders, taken as a whole, and to the extent reasonably
necessary, a single outside local counsel in each appropriate jurisdiction for
all Holders, taken as a whole) and the reasonable travel, photocopy, mailing,
courier, telephone and other similar expenses, in each case exclusively (i) in
connection with the preparation, negotiation, execution, delivery and
administration of any amendments, modifications or waivers of or consents
related to the provisions hereof, (ii) incurred during any workout or
restructuring in respect of the Holders or this Note or (iii) in connection with
the enforcement of any rights or remedies in respect of this Note.

(b)    THE ISSUER SHALL INDEMNIFY THE ORIGINAL HOLDER OF THIS NOTE AND ITS
AFFILIATES (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND DEFEND
AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
PENALTIES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE REASONABLE AND
DOCUMENTED OUT-OF-POCKET FEES, CHARGES AND DISBURSEMENTS OF ONE PRIMARY COUNSEL
FOR ALL INDEMNITEES, TAKEN AS A WHOLE, AND, IF REASONABLY NECESSARY, A

 

34



--------------------------------------------------------------------------------

SINGLE OUTSIDE LOCAL COUNSEL IN EACH APPROPRIATE JURISDICTION (WHICH MAY INCLUDE
A SINGLE SPECIAL COUNSEL IN MULTIPLE JURISDICTIONS) FOR ALL INDEMNITEES TAKEN AS
A WHOLE (AND, IN THE CASE OF AN ACTUAL OR PERCEIVED CONFLICT OF INTEREST, AN
ADDITIONAL COUNSEL FOR ALL INDEMNITEES SUBJECT TO SUCH CONFLICT TAKEN AS A
WHOLE), INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (i) THE PERFORMANCE BY THE PARTIES HERETO OF
THEIR RESPECTIVE OBLIGATIONS HEREUNDER, (ii) THE FAILURE OF ISSUER OR ITS
SUBSIDIARIES TO COMPLY WITH THE TERMS OF THIS AGREEMENT OR WITH ANY GOVERNMENTAL
REQUIREMENT, (iii) ANY INACCURACY OF ANY REPRESENTATION IN ANY MATERIAL RESPECT
AT THE TIME MADE OR ANY BREACH OF ANY WARRANTY OR COVENANT OF THE ISSUER OR ANY
GUARANTOR SET FORTH IN THIS NOTE, (iv) THE OPERATIONS OF THE BUSINESS OF THE
ISSUER OR ITS SUBSIDIARIES BY THE ISSUER OR ITS SUBSIDIARIES, (v) THE ISSUER’S
OR ITS SUBSIDIARIES’, BREACH OF, OR NON-COMPLIANCE WITH, ANY ENVIRONMENTAL LAW
APPLICABLE TO THE ISSUER OR ITS SUBSIDIARIES, (vi) THE USE, RELEASE, STORAGE,
TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR
TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF HAZARDOUS MATERIALS IN VIOLATION OF
ENVIRONMENTAL LAWS BY THE ISSUER OR ITS SUBSIDIARIES, (vii) ANY ENVIRONMENTAL
LIABILITY ARISING UNDER ENVIRONMENTAL LAW OF THE ISSUER OR ITS SUBSIDIARIES, OR
(viii) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING
RELATING TO ANY OF THE FOREGOING, WHETHER BROUGHT BY A THIRD PARTY, THE ISSUER
OR ANY GUARANTOR, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO,; PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM (I) THE BAD FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY
INDEMNITEE, ANY OF ITS AFFILIATES OR CONTROLLING PERSONS OR ANY OF THE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS OR MEMBERS OF ANY OF THE FOREGOING AND (II) A
MATERIAL BREACH OF FUNDING OBLIGATIONS UNDER THIS NOTE BY SUCH INDEMNITEE,
PROVIDED FURTHER THAT THE INDEMNITY SET FORTH HEREIN SHALL NOT APPLY TO DISPUTES
SOLELY BETWEEN HOLDERS UNLESS SUCH DISPUTE RESULTS FROM ANY CLAIM ARISING OUT OF
ANY REQUEST, ACT OR OMISSION ON THE PART OF THE ISSUER OR ITS SUBSIDIARIES, IN
EACH CASE, IN CONNECTION WITH THIS NOTE. WITH RESPECT TO THE OBLIGATION TO
REIMBURSE AN INDEMNITEE FOR FEES, CHARGES AND DISBURSEMENTS OF COUNSEL, EACH
INDEMNITEE AGREES THAT ALL INDEMNITEES WILL AS A GROUP UTILIZE ONE PRIMARY
COUNSEL (PLUS NO MORE THAN ONE ADDITIONAL COUNSEL IN EACH JURISDICTION WHERE A
PROCEEDING THAT IS THE SUBJECT MATTER OF THE INDEMNITY IS LOCATED) UNLESS
(1) THERE IS A CONFLICT OF INTEREST AMONG INDEMNITEES, (2) DEFENSES OR CLAIMS
EXIST WITH RESPECT TO ONE OR MORE INDEMNITEES THAT ARE NOT AVAILABLE TO ONE OR
MORE

 

35



--------------------------------------------------------------------------------

OTHER INDEMNITEES OR (3) SPECIAL COUNSEL IS REQUIRED TO BE RETAINED AND THE
ISSUER CONSENTS TO SUCH RETENTION (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED), PROVIDED FURTHER THAT THE INDEMNITY SET FORTH HEREIN
SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE AND APPLY WITH RESPECT TO ANY OF
THE TRANSACTIONS RELATED TO THE CLOSING UNDER THE PURCHASE AGREEMENT, AND
PROVIDED FURTHER THAT THE INDEMNITY SET FORTH HEREIN SHALL EXCLUSIVELY BE
AVAILABLE AND APPLY TO THE BENEFIT OF THE ORIGINAL HOLDER OF THIS NOTE AND ITS
AFFILIATES. THIS SECTION 26 SHALL NOT APPLY WITH RESPECT TO TAXES OTHER THAN ANY
TAXES THAT REPRESENT LOSSES, CLAIMS OR DAMAGES ARISING FROM ANY NON-TAX CLAIM.

(c)    TO THE EXTENT PERMITTED BY APPLICABLE LAW, NO PARTY HERETO NOR ANY OF
THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS SHALL ASSERT, AND
EACH HEREBY WAIVES, ANY CLAIM AGAINST ANY OTHER SUCH PERSON, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF, THIS NOTE OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
TRANSACTIONS, ANY LOAN OR THE USE OF THE PROCEEDS THEREOF. NOTWITHSTANDING THE
FOREGOING, NOTHING HEREIN SHALL LIMIT OR BE DEEMED TO LIMIT THE ISSUER’S
OBLIGATION TO INDEMNIFY THE INDEMNITEES FOR ANY SUCH CLAIMS BROUGHT BY THIRD
PARTIES.

(d)    All amounts due under this Section 26 shall be payable within thirty
(30) days of written demand therefor attaching the relevant invoices and/or a
certificate, in each case setting forth the basis for such demand in reasonable
detail.

*    *    *

[The Remainder of This Page is Intentionally Left Blank]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has executed and delivered this Note on the date
first above written.

 

NORTHERN OIL AND GAS, INC. By:   /s/ Erik Romslo Name:   Erik Romslo Title:  
EVP, General Counsel

[Signature Page to Purchaser Note]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Holder has executed and delivered this Note
on the date first above written.

 

VEN BAKKEN LLC By:   /s/ Greg Boxer Name:   Greg Boxer Title:   Chief Financial
Officer

[Signature Page to Purchaser Note]



--------------------------------------------------------------------------------

Annex A

Holders and Holder Percentages

 

Holder

 

Principal Amount

 

Holder Percentage

VEN Bakken LLC   $130,000,000   100% TOTAL:   $130,000,000   100%

[Annex A to Purchaser Note]